AMENDMENT NO. 2

This Amendment No. 2 (this “Amendment”), dated as of January 31, 2005, is
entered into by and between PACIFIC BIOMETRICS, INC., a Delaware corporation
(the “Company”), each of the Company’s subsidiaries set forth on Annex A hereto
(the “PBME Subsidiaries” and each, a “PBME Subsidiary”) and LAURUS MASTER FUND,
LTD., a Cayman Islands company (“Laurus”), for the purpose of amending the terms
of (i) the Subsidiary Guaranty, dated May 28, 2004 (as amended, modified or
supplemented from time to time, the “Subsidiary Guaranty”) by and among each
PBME Subsidiary and Laurus, (ii) the Master Security Agreement, dated May 28,
2004 (as amended, modified or supplemented from time to time, the “Security
Agreement”) by and among the Company, each PBME Subsidiary and Laurus and (iii)
the Stock Pledge Agreement, dated as of May 28, 2004, by and between the Company
and Laurus (as amended, modified or supplemented from time to time, the “Stock
Pledge Agreement”). Capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Securities Purchase Agreement (as
defined below).

WHEREAS, the Company and Laurus are party to that certain securities purchase
agreement dated as of May 28, 2004 (the “Securities Purchase Agreement”) for the
sale by the Company to Laurus of a secured convertible term note; and

WHEREAS, each PBME Subsidiary and Laurus have agreed to make certain changes to
the Subsidiary Guaranty as set forth herein; and

WHEREAS, the Company, each PBME Subsidiary and Laurus have agreed to make
certain changes to the Master Security Agreement as set forth herein; and

WHEREAS, the Company and Laurus have agreed to make certain changes to the Stock
Pledge Agreement as set forth herein;

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

Subsidiary Guaranty

1. The Preamble to the Subsidiary Guaranty is hereby amended by deleting the
text “with respect to the Note” appearing in the penultimate sentence therein
and inserting the text “to Laurus” in lieu thereof.

Security Agreement

2. Section 2 of the Security Agreement is hereby amended by deleting the text
“with respect to the Note” appearing therein and inserting the text “to Laurus”
in lieu thereof.

Stock Pledge Agreement

3. Section 2(d) of the Stock Pledge Agreement is hereby amended by deleting the
text “with respect to the Note” appearing therein and inserting the text “to
Laurus” in lieu thereof.

Miscellaneous

4. This Amendment shall be effective as of the date hereof following the
execution and delivery of same by each of the Company, each PBME Subsidiary and
Laurus.

5. Except as specifically set forth in this Amendment, there are no other
amendments to the Subsidiary Guaranty, the Security Agreement or the Stock
Pledge Agreement, and all of the other forms, terms and provisions of the
Subsidiary Guaranty, the Security Agreement or the Stock Pledge Agreement remain
in full force and effect.

6. The Company hereby represents and warrants to Laurus that as of the date
hereof all representations, warranties and covenants made by Company and/or each
PBME Subsidiary, as the case may be, in connection with the Subsidiary Guaranty,
the Security Agreement and the Stock Pledge Agreement are true, correct and
complete and all of Company’s and its Subsidiaries’ covenant requirements have
been met.

7. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.

* * * *

1

IN WITNESS WHEREOF, each of the Company, each PBME Subsidiary and Laurus have
caused this
Amendment to be effective and signed in its name effective as of the date set
forth above.

PACIFIC BIOMETRICS, INC.

     
By:
Name:
Title:
  /s/ Ronald R. Helm
Ronald R. Helm
Chief Executive Officer



      BIOQUANT, INC.

     
By:
Name:
Title:
  /s/ Ronald R. Helm
Ronald R. Helm
Chief Executive Officer



      PACIFIC BIOMETRICS, INC.

(Washington State Lab)

     
By:
Name:
Title:
  /s/ Ronald R. Helm
Ronald R. Helm
Chief Executive Officer



      PBI TECHNOLOGY, INC.

     
By:
Name:
Title:
  /s/ Ronald R. Helm
Ronald R. Helm
Chief Executive Officer



      LAURUS MASTER FUND, LTD.

By: /s/



      Name:

Title:

2

ANNEX A

SUBSIDIARIES

1. BIOQUANT, INC.

2. PACIFIC BIOMETRICS, INC.

(Washington State Lab)



  3.   PBI TECHNOLOGY, INC.

3